Exhibit 10.1

 

December 12, 2019

 

Healthcare Merger Corp.

623 Fifth Avenue, 14th Floor

New York, NY 10022

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Healthcare Merger Corp., a Delaware corporation (the “Company”), and
Cantor Fitzgerald & Co., as representative (the “Representative”) of the several
underwriters (each, an “Underwriter” and collectively, the “Underwriters”),
relating to an underwritten initial public offering (the “Public Offering”), of
25,300,000 of the Company’s units (including up to 3,300,000 units that may be
purchased to cover over-allotments, if any) (the “Units”), each comprised of one
share of the Company’s Class A common stock, par value $0.0001 per share (the
“Common Stock”), and one-half of one redeemable warrant. Each whole warrant
(each, a “Warrant”) entitles the holder thereof to purchase one share of Common
Stock at a price of $11.50 per share, subject to adjustment. The Units will be
sold in the Public Offering pursuant to registration statements on Form S-1
(File Nos. 333-235253 and 333-235484) and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company has applied to have the Units listed on The Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of HCMC Sponsor LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team of the Company (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company engages in a
tender offer in connection with any proposed Business Combination, the Sponsor
and each Insider agrees that it, he or she will not seek to sell its, his or her
shares of Capital Stock to the Company in connection with such tender offer.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation (the “Charter”), the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
10 business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its taxes (less up to $100,000 of
interest to pay dissolution expenses), divided by the number of then outstanding
Offering Shares, which redemption will completely extinguish all Public
Stockholders’ rights as stockholders (including the right to receive further
liquidation distributions, if any), subject to applicable law, and (iii) as
promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining stockholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Delaware law to provide for claims of creditors and other
requirements of applicable law. The Sponsor and each Insider agrees not to
propose any amendment to the Charter to modify (i) the substance or timing of
the ability of holders of Offering Shares to seek redemption in connection with
a Business Combination or (ii) (A) the Company’s obligation to redeem 100% of
the Offering Shares if the Company does not complete a Business Combination
within such time set forth in the Charter or (B) any other provisions relating
to stockholders’ rights or pre-initial Business Combination activity, unless the
Company provides its public stockholders with the opportunity to redeem their
shares of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes, divided by the number
of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares or Private Placement Shares held by
it, him or her. The Sponsor and each Insider hereby further waives, with respect
to any shares of Common Stock held by it, him or her, if any, whether acquired
now or hereafter, any redemption rights it, he or she may have in connection
with the consummation of a Business Combination, including, without limitation,
any such rights available in the context of a stockholder vote to approve such
Business Combination or a stockholder vote to approve an amendment to the
Charter to modify (i) the substance or timing of the ability of holders of
Offering Shares to seek redemption in connection with a Business Combination or
(ii) (A) the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within the time period set
forth in the Charter or (B) any other provisions relating to stockholders’
rights or pre-initial Business Combination activity, in which case the Company
must provide its public stockholders with the opportunity to redeem their shares
of Common Stock upon approval of any such amendment at a per share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes, divided by the number
of then outstanding Offering Shares, or (ii) in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within the time period set
forth in the Charter).

 

3. During the period commencing on the date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor and each Insider shall not, without
the prior written consent of the Representative, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Capital Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Capital Stock owned by it, him or her, (ii) enter
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any Units, shares of
Capital Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Capital Stock owned by it, him or her, whether any
such transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply if the release or waiver is
effected solely to permit a transfer not for consideration and the transferee
has agreed in writing to be bound by the same terms described in this Letter
Agreement to the extent and for the duration that such terms remain in effect at
the time of the transfer.

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall (x) apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less interest earned on the Trust Account which may be withdrawn to pay taxes,
(y) not apply to any claims by a third party or a Target which executed a waiver
of any and all rights to the monies held in the Trust Account (whether or not
such waiver is enforceable) and (z) not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 3,300,000 Units in full within 45 days
from the date of the Prospectus (and as further described in the Prospectus),
the Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 825,000 multiplied by a fraction, (i) the numerator of which
is 3,300,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
3,300,000. The Sponsor will be required to forfeit only that number of Founder
Shares as is necessary so that the Initial Stockholders will own an aggregate of
20.0% of the Company’s issued and outstanding shares of Capital Stock after the
Public Offering (not including the Private Placement Shares).

 

6. (a) Each of the officers of the Company hereby agrees not to become an
officer or director of any other special purpose acquisition company with a
class of securities registered under the Exchange Act until the Company has
entered into a definitive agreement regarding an initial Business Combination or
unless the Company has failed to complete a Business Combination within the time
period set forth in the Charter and liquidates the Trust Account.

 

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier of (A) one year after the completion of the Company’s initial
Business Combination or (B) subsequent to the Business Combination, (x) if the
last sale price of the Common Stock equals or exceeds $12.00 per share (as
adjusted for stock splits, stock dividends, reorganizations, recapitalizations
and the like) for any 20 trading days within any 30-trading day period
commencing at least 150 days after the Company’s initial Business Combination or
(y) the date on which the Company completes a liquidation, merger, capital stock
exchange, reorganization or other similar transaction that results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Units, the Private Placement Shares, the Private Placement
Warrants or shares of Common Stock issued or issuable upon the exercise of the
Private Placement Warrants, until 30 days after the completion of a Business
Combination (the “Private Placement Units Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

 



3

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Units, Private Placement
Shares, Private Placement Warrants and shares of Common Stock issued or issuable
upon the exercise or conversion of the Private Placement Warrants or the Founder
Shares that are held by the Sponsor, any Insider or any of their permitted
transferees (that have complied with this paragraph 7(c)), are permitted (a) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors or any affiliate of the Sponsor or to any
member(s) of the Sponsor or any of their affiliates; (b) in the case of an
individual, by gift to a member of such individual’s immediate family or to a
trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of laws of descent and distribution upon
death of any of the Company’s officers, directors, initial stockholders, or
members of the Sponsor; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the shares or warrants were originally purchased
or otherwise with the consent of the Company; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; or (g)
by virtue of the laws of the State of Delaware or the Sponsor’s limited
liability company agreement upon dissolution of the Sponsor; provided, however,
that in the case of clauses (a) through (e) or (g), these permitted transferees
must enter into a written agreement with the Company agreeing to be bound by the
transfer restrictions herein.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer,
director, advisor or any affiliate of the Sponsor, officer, director or advisor
of the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is).

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 6,325,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 825,000 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.004 per share,
prior to the consummation of the Public Offering; (iv) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v)
“Private Placement Shares” shall mean the 640,000 shares (or up to 706,000
shares if the over-allotment option is exercised in full) of Common Stock
comprising the Private Placement Units; (vi) “Private Placement Units” shall
mean the 640,000 units (or up to 706,000 units if the over-allotment option is
exercised in full), each comprised of one share of Common Stock and one-half of
one warrant to purchase one share of Common Stock, that the Sponsor has agreed
to purchase for an aggregate purchase price of $6,400,000 in the aggregate (or
up to $7,060,000 units if the over-allotment option is exercised in full), or
purchase price of $10.00 per Private Placement Unit, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (vii)
“Private Placement Warrants” shall mean the Warrants to purchase up to 320,000
shares of Common Stock (or up to 353,000 shares of Common Stock if the
over-allotment option is exercised in full) comprising the Private Placement
Units; (viii) “Public Stockholders” shall mean the holders of securities issued
in the Public Offering; (ix) “Trust Account” shall mean the trust fund into
which a portion of the net proceeds of the Public Offering shall be deposited;
and (x) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 



4

 

 

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

  

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2020; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

21. The Company, the Sponsor and each Insider hereby acknowledges and agrees
that the Representative on behalf of the Underwriters is a third party
beneficiary of this Letter Agreement.

 

[Signature Page Follows] 

 



5

 

 

Sincerely,

 

  HCMC SPONSOR LLC         By: /s/ Steven J. Shulman     Name: Steven J. Shulman
    Title:   Managing Member

 

  By: /s/ Steven J. Shulman     Name: Steven J. Shulman

  

  By: /s/ Charles J. Ditkoff     Name: Charles J. Ditkoff

 

  By: /s/ Dennis M. Conroy     Name: Dennis M. Conroy

 

  By: /s/ James C. Cowles     Name: James C. Cowles

 

  By: /s/ David H. Glaser     Name: David H. Glaser

 

  By: /s/ Rick Matros     Name: Rick Matros

 

Acknowledged and Agreed:       HEALTHCARE MERGER CORP.         By: /s / Dennis
M. Conroy     Name: Dennis M. Conroy     Title:   Chief Financial Officer  

 

 

6



 

